Third District Court of Appeal
                              State of Florida

                         Opinion filed July 20, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D22-1149
                       Lower Tribunal No. F14-700
                          ________________


                          Edward R. Brown,
                                Petitioner,

                                    vs.

                        The State of Florida,
                               Respondent.



    A Case of Original Jurisdiction – Habeas Corpus.

    Edward R. Brown, in proper person.

    Ashley Moody, Attorney General, for respondent.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

    PER CURIAM.

    Denied.